Exhibit 10.1

 



AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER dated as of March 31st, 2012 ( the “PLAN”) by
and between Reinsurance Technologies Ltd., a Delaware corporation, ("RSRN") and
Ludvik Holdings, Inc ("LUDVIK"), a Delaware corporation, (the "Surviving
Corporation", and together with LUDVIK, the "Constituent Corporations").

 

WHEREAS, the Boards of Directors and a majority of the shareholders of RSRN and
LUDVIK have agreed to merge with and into LUDVIK pursuant to the terms and
conditions of this Agreement and in accordance with Delaware law;

 

WHEREAS, the Constituent Corporations have agreed to merge pursuant to and in
accordance with this Agreement with the surviving corporation to be LUDVIK.

 

WHEREAS, the PLAN contemplates certain conditions subsequent to the merger which
are integral to this agreement, the merger is contingent on the fulfillment of
the conditions subsequent as described herein. If these subsequent conditions
are not met in every respect, Ludvik agrees to unwind the merger in a manner
that will put each party and entity to the merger back into the each same
economic and legal condition each party and entity enjoyed prior to the merger
at Ludvik’s sole cost and expense.

 

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

THE MERGER

 

Section 1.1. The Merger PLAN. RSRN shall merge with and into LUDVIK (the
"Merger"). LUDVIK shall be the surviving corporation in the Merger, and at the
Effective Time (as defined below), the separate existence of RSRN shall cease.
The corporate existence of LUDVIK, with its purposes, powers and objects, shall
continue unaffected and unimpaired by the Merger, and as the surviving
corporation as attached hereto as Annex A. LUDVIK shall succeed to all rights
and assets of RSRN and provide for and carry out—as described herein—the
transfer of the RSRN assets and assumption of RSRN liabilities to ReTech
Solutions, Inc. ("ReTech"), a new corporation to be formed by LUDVIK prior to
the Merger.

 

Following the signing of this agreement, LUDVIK shall have a contingency period
of 87 days to (1) negotiate with RSRN creditors subject to the completion of the
PLAN and (2) to evaluate the economic and technical feasibility of RSRN’s
existing software planned to provide services to the insurance and reinsurance
industry. The contingency period expires when (a) Ludvik causes capital in the
minimum amount of $2.5 million to be placed in escrow with Akerman Senterfit as
one of the conditions subsequent to the merger, or (b) June 30th, 2012, unless
that date is extended in writing by the parties.

 



1

 

 

The merger is contingent in every respect upon the fulfillment of the specified
conditions subsequent to the merger:

 

The entire sequence of events, beginning with the merger, is contingent on the
capital contribution of $2.5 million being placed in escrow and thereafter made
available to ReTech as part of the goal of the parties to complete and sell
ReTech’s first two (2) software products and to purchase all the furniture,
equipment, and supplies currently owned by RSRN for $25,000; When the escrow
funding is complete, the merger ensues and Ludvik shall succeed to all rights
and assets of RSRN. After the merger—but before the conditions subsequent—Ludvik
agrees to take no corporate actions whatsoever that change its absolute
obligation to perform each of the conditions subsequent to the merger.

 

THE CONDITIONS SUBSEQUENT

 

 i.            Ludvik shall provide for the transfer of the RSRN assets and
assumption of RSRN liabilities to ReTech;

 

 ii.            Ludvik shall provide for the issuance of (a) shares of ReTech as
provided in Sections 1.5, 1.11, 1.12 and 1.13 and (b) the payments and notes set
out in ARTICLE II;

 

 iii.            Ludvik shall spin out ReTech with the $2.5 million in
unimpaired capital in accordance with Section 6058(b) and Section 414(r) of the
Internal Revenue Code.

 

Section 1.2. The Effective Time. The Merger shall become effective (the
"Effective Time") upon the filing of a certificate of merger executed by LUDVIK
and RSRN with the Secretary of State of the State of Delaware in accordance with
Delaware law in the form attached as Annex B.

 

Section 1.3. Certificate of Incorporation of the Surviving Corporation. The
Certificate of Incorporation of LUDVIK shall, as of the Effective Time, be the
Certificate of Incorporation of the Surviving Corporation until duly amended.

 

Section 1.4. Formation of ReTech Inc. Prior to the Effective Time LUDVIK shall
form ReTech in the State of Delaware.

 

Section 1.5. Shares of ReTech. All shareholders of RSRN, other than Resurgence
Partners, LLC, constituting approximately 8.75% of the current RSRN
shareholders, shall receive one share of ReTech for each share of RSRN held by
such shareholders.

 

Section 1.6. By-Laws. The By-Laws of LUDVIK shall, as of the Effective Time, be
the By-Laws of the Surviving Corporation until duly amended.

 



2

 

 

 

Section 1.7 Surviving Corporation Officers and Directors. At the Effective Time,
the directors and officers of the Surviving Corporation shall be as follows:

 

NamePosition(s)

 

Frank KristanChairman of the Board of Directors, President and Chief Executive
Officer, Secretary and Treasurer

 

Section 1.8 ReTech Officers and Directors. The officers and directors of ReTech
shall be as follows:

 

NamePosition(s)

 

Peter M. BuccieriChairman of the Board of Directors, Chief Executive Officer,
Acting President and Treasurer

 

Ernest SternSecretary

 

The terms and classes of the RSRN directors shall be determined by the Board of
Directors of the Surviving Corporation and the terms and classes of ReTech shall
be determined by the Board of Directors of ReTech.

 

Section 1.9. Required Approvals. This Agreement shall have been adopted and
approved by the stockholders of LUDVIK and RSRN in accordance with Delaware law.

 

Section 1.10. Corporate Name. The name of the Surviving Corporation shall be
Ludvik Holdings, Inc.

 

Section 1.11. LUDVIK Ownership in ReTech. LUDVIK, for providing the services and
capital defined herein, shall receive 10% of issued and outstanding shares of
ReTech common stock.

 

Section 1.12. Ownership of Common Stock of ReTech. Resurgence Partners, LLC, the
initial owner of 91.25% of the issued and outstanding shares of RSRN, has
distributed the RSRN Shares to Gary A Rubel (“GAR”), Richard A Sulsberger
(“RAS”) and Joel H Bernstein (“JHB”). GAR, RAS, and JHB holders shall receive
15% of the issued and outstanding shares of Retech common stock, to be allocated
pro rata to the percentage of the shares currently owned by each of the holders.

 



3

 

  

ARTICLE II

 

EXCHANGE AND REDEMPTION OF SHARES

 

Section 2.1. Effect of the Merger on Capital Stock. At the Effective Time, by
virtue of the Merger and without any action on the part of the Constituent
Corporations or the holders of any capital stock thereof, the following shall
occur:

 

(a) Outstanding Common Stock of RSRN. All issued and outstanding shares of
common stock of RSRN shall remain outstanding shares of LUDVIK common stock on a
one-for-one basis.

 

(b) Outstanding Series A Preferred Stock of RSRN. The 500,000 shares issued and
outstanding of the RSRN Series A Preferred Stock shall be redeemed by the
issuance of $500,000 in the form of cash in the amount of $95,000 and a LUDVIK 7
% Convertible Redeemable Secured Note due October 31, 2013 in the principal
amount of $405,000 (the "Series A Note") in the form attached hereto as Annex C.
The Series A Note shall be convertible into LUDVIK Common Stock at a 20%
discount to the closing price. The Series A Note, payable to Resurgence
Partners, LLC, is to be secured by 4,050,000 shares of LUDVIK’s common stock and
LUDVIK'S corporate guaranty of full recourse to the assets of LUDVIK. If the
note holder elects not convert his note to stock, LUDVIK must meet its note
obligation (a) in full in cash, or (b) by buying back the 4,050,000 shares of
its common stock pledged to note holder as additional security for $.10 per
share.

 

(c) Outstanding Series B Preferred Stock of RSRN. The 500,000 shares issued and
outstanding of the RSRN Series B Preferred Stock shall be redeemed by the
issuance of $50,000 in the form of a LUDVIK 7 % Convertible Redeemable Secured
Note due December 31, 2013 (the "Series B Note") as attached hereto as Annex D
or payment of $0.10c per share in cash at the option of the company. The Series
B Note shall be convertible into LUDVIK Common Stock at a 20% discount to the
closing price, with a floor of $0.10 and secured by the issuance of 500,000
shares of LUDVIK common stock.

 

(d) Continuance of Common Stock of LUDVIK. Each share of LUDVIK common stock
that is issued and outstanding immediately prior to the Effective Time shall
continue to be issued and outstanding.

 

Section 2.2. Closing of Transfer Books. From and after the Effective Time, the
stock transfer books of RSRN shall be closed and no transfer of any capital
stock of RSRN shall thereafter be made. LUDVIK, as the surviving corporation,
shall be the holder of the stock transfer books and provide for the transfer of
the capital and stock to ReTech Inc. Directors and its shareholders, as defined
above, subsequent to the effective date of the merger.

 



4

 

 

Section 2.3 Condition Precedent. This Agreement shall not be effective until the
receipt of the $2,500,000 capital contribution by Retech Solutions from LUDVIK
under section 1.13.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. Representations and Warranties. Each party hereby represents and
warrants to the other that such party: (i) is a corporation duly organized and
in good standing in its jurisdiction of incorporation; (ii) has obtained the
approval of its board of directors to effect the Merger; and (iii) has full
power and authority to execute, deliver and perform this Agreement.

 

ARTICLE IV

 

CLOSING CONDITIONS; THE CLOSING

 

Section 4.1. Closing Conditions. (a) The consummation of the Merger and the
other transactions provided herein is conditioned upon the satisfaction of the
following conditions: (i) The capital contribution for $2,500,000 shall have
been made to ReTech; (ii) each party shall have obtained the approval of the
agreement and plan of merger by a majority of its shareholders; (iii) the
Effective Date under the Plan shall have occurred and (iv) in the event that the
closing has not been completed, on or before June 30, 2012, or extended by
written agreement of both parties, this agreement shall terminate and be null
and void.The parties shall use their commercially reasonable efforts to satisfy
the foregoing conditions.

 

ARTICLE V

 

TERMINATION OR ABANDONMENT OF MERGER

 

Section 5.1. Termination. This Agreement may be terminated or the Merger
abandoned at any time prior to the Effective Time by the Board of Directors of
LUDVIK, if the Board of Directors of LUDVIK shall determine for any reason that
the consummation of the transactions contemplated hereby would be inadvisable or
not in the best interests of LUDVIK or its shareholders.

 

ARTICLE VI

 

AMENDMENTS

 

Section 6.1. Amendments. At any time prior to the Effective Time, the parties
hereto may by written agreement amend, modify or supplement any provision of
this Agreement, provided that no such amendment, modification or supplement may
be made if, in the sole judgment of the Board of Directors of LUDVIK, it would
adversely affect the rights and interests of LUDVIK's shareholders in any
material respect.

 

5

 



ARTICLE VII

 

ACCOMPLISHMENT OF MERGER

 

Section 7.1. Further Assurances. The parties hereto each agree to execute such
documents and instruments and to take whatever action may be necessary or
desirable to consummate the Merger.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1. Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State of Delaware applicable to contracts to be
fully performed in such State, without giving effect to choice of law
principles.

 

Section 8.2. Headings. The headings set forth herein are for convenience only
and shall not be used in interpreting the text of the section in which they
appear.

 

Section 8.3. Binding Effect; Successors and Assigns. This Agreement may not be
assigned by either party without the written consent of the other party; this
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

Section 8.4. Counterparts. This Agreement may be executed in separate
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterparts when taken together shall constitute but one and
the same instrument.

  

Section 8.5. Extensions of Time. At any time prior to the Effective Time, the
parties hereto may, by written agreement, extend time for the performance of any
of the obligations or other acts of the parties hereto.

 

Section 8.6. Merger Agreement. A copy of this Agreement is on file at the
principal place of business of LUDVIK and will be furnished by the Surviving
Corporation, on request and without cost, to any stockholder or shareholder of
either Constituent Corporation.

 

Section 8.7. Reimbursement of Expenses. Any expenses that LUDVIK requires RSRN
to incur to further the Agreement, shall be paid by LUDVIK, irrespective of
whether the transaction closes. LUDVIK shall not be reimbursed by RSRN for the
expenses incurred by LUDVIK. RSRN shall not pay or reimburse any of the expenses
related to this Agreement and Plan of Merger. LUDVIK shall be responsible to pay
its own expenses related to this Agreement and Plan of Merger.

 



6

 

 

 

IN WITNESS WHEREOF, Reinsurance Technologies, Ltd. and Ludvik Holdings, Inc.
have caused this Agreement to be signed by their respective officers thereunto
duly authorized as of the day first above written.

 

 

 

LUDVIK HOLDINGS, INC.

 

By: [image_001.jpg]

 

Name: Frank Kristan

 

Title: President

 

 

 

REINSURANCE TECHNOLOGIES, LTD.

 

By:_/s/ Peter Buccieri________________________

 

Name: Peter Buccieri

 

Title: President and CEO

 

RETECH SOLUTIONS, INC.

 

By:_/s/ Joel H. Bernstein_____________________

 

Name: Joel H. Bernstein

 

Title: President



  

 

 

7

 



 



CERTIFICATION OF SECRETARY

 

The undersigned, as Secretary of LUDVIK HOLDINGS, Inc., hereby certifies that a
majority of the outstanding stock of LUDVIK HOLDINGS, Inc. was voted in favor of
the aforesaid Merger pursuant to and in accordance with the terms of the above
Agreement and Plan of Merger.

 

[image_002.jpg]

_____________________

 

Secretary

 

 

 

 

 

 

 

 

 

CERTIFICATION OF SECRETARY

 

The undersigned, as Secretary of REINSURANCE TECHNOLOGY LTD, hereby certifies
that a majority of the outstanding stock of REINSURANCE TECHNOLOGY LTD was voted
in favor of the aforesaid Merger pursuant to and in accordance with the terms of
the above Agreement and Plan of Merger.

 

 

 

_____________________

 

Secretary

 

 

 

 



8

 

 

 

 CERTIFICATE OF RESOLUTION

 

The members of the Board of Directors of Ludvik Holdings, Inc. (the “Company”),
a Delaware Corporation, do hereby certify that the following resolution is a
true and correct copy of a resolution duly adopted pursuant to a Meeting of the
Board of Directors of the Company held on March 31, 2012.

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger
(“Agreement”) dated March 31, 2012 with Reinsurance Technology Ltd;

 

WHEREAS, the Company has received the written consent from Ludvik Nominees Pty
Ltd, a shareholder of record of the Company representing a 77.7% ownership
interest in the Company to enter into the Agreement.

 

RESOLVED, that the Agreement, is hereby approved subject to the terms and
conditions as outlined;

 

FURTHER RESOLVED, that Frank Kristan, as President of the company, is authorized
to take any and all actions that may be necessary to carry out the foregoing
resolutions.

  

 

WITNESS my hand and seal of the Company this 31st day of March, 2012.

 

 

 

The following being the Sole Director of the Corporation, does hereby agree to
this Resolution:

 

 

 



[image_005.jpg] Frank Kristan 3/31/12       Signature Frank Kristan Dated



  

 



9

 

 

 

 CERTIFICATE OF SHAREHOLDER RESOLUTION

 

The majority of shareholders of Ludvik Holdings, Inc (the “Company”), a Delaware
Corporation, do hereby certify that the following resolution is a true and
correct copy of a resolution duly adopted on March 31, 2012.

 

WHEREAS, Frank Kristan is 100% owner of Ludvik Nominees Pty Ltd;

 

WHEREAS, Ludvik Nominees Pty Ltd is a shareholder of record of the Company
representing 77.7% of the outstanding common shares (“Shareholder”);

 

WHEREAS the Board of Directors proposed to enter into an Agreement and Plan of
Merger with Reinsurance Technologies Ltd;

 

RESOLVED, the Shareholder, holding a majority of the issued and outstanding
shares hereby approves the Agreement and Plan of Merger and therefore it is;

 

FURTHER RESOLVED, that Frank Kristan is authorized to take any and all actions
that may be necessary to carry out the foregoing resolutions.

 

WITNESS my hand and seal of the Company this 31st day of March, 2012.

 

 

 

The following being the majority of the shareholders, do hereby agree to this
Resolution:

 

 



 



[image_004.jpg] President 3/31/12       Signature Ludvik Nominees Pty Ltd Dated





 

 



10

 



 

 

CERTIFICATE OF RESOLUTION

 

The members of the Board of Directors of Reinsurance technology Ltd. (the
“Company”), a Delaware Corporation, do hereby certify that the following
resolution is a true and correct copy of a resolution duly adopted pursuant to a
Meeting of the Board of Directors of the Company held on March , 2012.

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger with
Ludvik Holdings, Inc (“Agreement”) dated March 31, 2012;

 

WHEREAS, the Company has received the written consent from Resurgence Partners
LLC, the owner of 100% interest in the Series A preferred stock of the Company
to enter into the Agreement and the written consent from the shareholders of
record representing a 91.25% ownership interest in the common stock to enter
into this Agreement.

 

RESOLVED, that the Agreement is hereby approved subject to the terms and
conditions as outlined;

 

FURTHER RESOLVED, that ___________________________, is authorized to take any
and all actions that may be necessary to carry out the foregoing resolutions.

 

WITNESS my hand and seal of the Company this __ day of March, 2012.

 

The following being the Directors of the Corporation, does hereby agree to this
Resolution:

 

 



            Signature   Name:       Dated                                
Signature    Name    Dated               Signature    Name   Dated              
Signature    Name   Dated  



 

 

 



11

 

 

CERTIFICATE OF MEMBERS RESOLUTION

 

The majority of the members of Resurgence Partners LLC, a Delaware Corporation,
do hereby certify that the following resolution is a true and correct copy of a
resolution duly adopted on March__ , 2012.

 

WHEREAS, Resurgence Partners LLC is a shareholder of record of 100% of the
outstanding Series A preferred shares of Reinsurance Technologies Ltd., a
Delaware corporation, ("RSRN") (“RSRN Preferred Shareholder”);

 

WHEREAS, Gary A Rubel, Richard A Sulsberger and Joel H Bernstein are the owners
of 91.25% of the issued and outstanding common shares of RSRN (“RSRN Common
Shareholders”);

 

WHEREAS the RSRN Board of Directors proposed to enter into an Agreement and Plan
of Merger with Ludvik Holdings, Inc.;

 

RESOLVED, the RSRN Preferred Shareholder and RSRN Common Shareholders, holding a
majority of the issued and outstanding common shares and Series A preferred
shares hereby approves the Agreement and Plan of Merger with Ludvilk Holdings,
Inc. and therefore it is;

 

FURTHER RESOLVED, that ________________________________ is authorized to take
any and all actions that may be necessary to carry out the foregoing
resolutions.

 

WITNESS my hand and seal of the Company this ___ day of March, 2012.

 

The following being the majority of the members, do hereby agree to this
Resolution:

 



 



            Signature   Name:       Dated                                
Signature    Name    Dated                           Signature    Name   Dated  





  



 



12

 

 

Annex A

 

 

 

 

 

 

 

 

 

 

 

 

LUDVIK HOLDINGS, INC

 

FINANCIAL STATEMENTS

 

PERIOD ENDED SEPTEMBER 30, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 



 

 

FINANCIAL INFORMATION

 

The Financial Statements of the Company filed with this report were prepared by
management and commence on the following page, together with related Notes. In
the opinion of management, the statements fairly present the financial condition
of the Company.

 

Ludvik Holdings, Inc

As of September 30, 2011

 

ASSETS

 

ASSETS      Cash and Cash Equivalents  $8,351  Investments at Fair Value     
Control Investments at cost   11,884,077  Non Control Investments at market 
 6,746,666         TOTAL ASSETS  $18,639,094         LIABILITIES and
STOCKHOLDERS' EQUITY             CURRENT LIABILITIES      Accounts Payable 
$18,818  TOTAL LIABILITIES  $18,818  STOCKHOLDERS' EQUITY      Common stock,
$0.0001 par value; 500,000,000 shares
Authorized and 455,324,175 shares issued;
Preferred stock, $0.0001 par value; 100,000,000 shares
Authorized and -0- shares issued      Opening Balance Equity  $9,178,769 
Additional paid in capital  $9,441,507         TOTAL STOCKHOLDERS' EQUITY 
$18,620,276         TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY  $18,639,094 

 

The accompanying notes are an integral part of financial statements.

 

 

14

 





 

Ludvik Holdings, Inc

Period January 1, 2011 to September 30, 2010

(Unaudited)

 

STATEMENT OF OPERATIONS

 

OPERATING INCOME           Fee Income  $780,820  Dividend Income   -  Total
Income  $780,820         OPERATING EXPENSES             Administration  $54,452 
Investments   390,000  Consulting   60,000  Management Fee   270,000  Legal 
 2,500  Total Expenses   776,952  Operating Profit (Loss)  $3,868         Tax
Benefit (Expense)  $3,868         Deferred Tax Credit  $(11,454,982)       
Total Tax Benefit  $(11,451,114)

 

The accompanying notes are an integral part of financial statements.

 

 

15

 



 

 Ludvik Holdings, Inc

Notes To Financial Statements

As of September 30, 2011

 

NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

 

A. Organization and Business Operations

 

Ludvik Holdings, Inc as the successor company by merger to Ludvik Capital, Inc,
and Ludvik Nominees Pty Ltd ("the Company") was incorporated in the State of
Delaware on March 30, 2010 to serve as a vehicle to effect the Asset Purchase
and Property Transfer Agreement and Plan of Merger between Ludvik Capital, Inc,
Ludvik Nominees Pty Ltd with the surviving corporation being Ludvik Holdings,
Inc.

 

B. Basis of Presentation

 

The accompanying financial statements have been prepared by the Company in
accordance with generally accepted accounting principles in the United States.
Certain information and footnote disclosures normally included in financial
statements, prepared in accordance with generally accepted accounting
principles, have been condensed or omitted pursuant to such rules and
regulations. The Company believes that the disclosures in these financial
statements are adequate and not misleading.

 

In the opinion of management, the financial statements contain all adjustments
(consisting only of normal recurring adjustments) necessary for a fair
presentation of the Company's financial position as of September 30, 2011 and is
not necessarily indicative of the results for any future period.

 

C. Cash and Cash Equivalents

 

For purposes of the statement of cash flows, the Company considers all highly
liquid investments purchased with an original maturity of three months or less
to be cash equivalents.

 

D. Investments at Fair Value

 

Control Investments at Cost

 

ACRE/Real Estate  $2,521,705  Avenger Boats  $1,020,794  Family Support Payment
Corporation  $676,597  Patriot Advisors Inc  $7,664,981         Total: 
$11,884,077    
Non Control Investments at Market             Island Residences Club, Inc
750,000 common shares @ $1.00  $750,000         Adroit Utilities, Inc
Secured Convertible Note - Principal + 6%pa interest  $677,166         SS Group
Note
Principal $2,500,000+ 11%pa interest  $2,500,00         FASTA, Inc
4.95% interest, accrued $30,000 fee  $79,500         New World Energy Holdings,
Inc
10,000,000 Common Shares @ $0.25 per share               $2,500,000        
Greener Wind Solutions, Inc  1,000,000 common shares @ $0.195 per share
  $240,000         Total:  $6,746,666 

 

 



16

 

 

The Investments consist of the cost basis for the investments in real estate,
ACRE, Avenger Boats, Child Support Payment Corporation and Patriot Growth Fund,
LP. The Investments at Fair Value also include the holdings of Patriot Advisors,
Inc and Templar Corporation as they specifically relate to loans to Unitech
Industries, Inc, holdings in Prepaid Systems Inc and investment in the Patriot
Growth Fund that were acquired through the merger.

 

Subsequent investments were made into (i) New World Energy Holdings, Inc that
has acquired property near Bakersfield, Ca with oil and gas reserves. An
independent valuation of the oil and gas reserves on the property, with oil at
$60 per barrel and natural gas at $4/mcf, indicate that their value is in excess
of $25 million dollars and;

(ii) Greener Wind Solutions, Inc for providing services and capital. Greener
Wind Solutions, Inc has an agreement with Ming Yang Wind Power USA, Inc (NYSE:
MY) to be the sales representative for Ming Yang wind turbines in the United
States.

 

E. Income Taxes

 

The Company accounts for income taxes under the Financial Accounting Standards
Board of Financial Accounting Standards No. 109, "Accounting for Income Taxes"
("Statement 109"). Under Statement 109, deferred tax assets and liabilities are
recognized for the future tax consequences attributable to differences between
the financial statement carrying amounts of existing assets and liabilities and
their respective tax basis. Deferred tax assets and liabilities are measured
using enacted tax rates expected to apply to taxable income in the years in
which those temporary differences are expected to be recovered or settled. Under
Statement 109, the effect on deferred tax assets and liabilities of a change in
tax rates is recognized in income in the period that includes the enactment
date.

 

The company has $11,526,091 in tax loss carry forwards from the merger
consisting of a tax loss carry forward of:

(i) $ 8,426,091 on the Cybersentry investment,

 

(ii) $ 2,000,000 on the Prepaid Systems, Inc investment,

 

(iii) $    600,000 on the Unitech Industries, Inc investment and

 

(iv) $    500,000 on the Patriot Growth Fund Partnership interest.

 

NOTE 2. STOCKHOLDERS' EQUITY

 

A. Preferred Stock

 

The Company is authorized to issue 100,000,000 shares of preferred stock at
$0.0001

 

B. Common Stock

 

The Company is authorized to issue 500,000,000 shares of common stock at $0.0001
par value.

 

 C. Warrant and Options

 

There are no warrants or options outstanding to issue any additional shares of
common stock.

 

D. Subsequent Events

 

Not applicable

 



17

 

 

NOTE 3. Management's Discussion and Analysis - Plan of Operation.

 

The following discussion should be read in conjunction with the information
contained in the financial statements of the Company and the Notes thereto
appearing elsewhere herein.

 

Results of Operations - As of September 30, 2011

 

The operations of Ludvik Holdings, Inc (“LHI”) include consulting services,
making investments in public and private companies. LHI provides consulting
services, long-term equity and debt investment capital to fund growth,
acquisitions and recapitalization of small and middle-market companies in a
variety of industries primarily located in the U.S. LHI makes active or passive
investments in common and preferred stock and warrants or rights to acquire
equity interests; in addition to senior and subordinated loans; or convertible
securities. Ludvik Holdings, Inc serves as a lead investor for transactions, as
well as a co-investor in companies along with other equity sponsors.

 

The Company has $8,351 in cash and cash equivalents as of September 30, 2011 and
investments of $18,630,743.

 

STATEMENT REGARDING FORWARD-LOOKING INFORMATION

 

This report contains various forward-looking statements that are based on the
Company's beliefs as well as assumptions made by and information currently
available to the Company. When used in this report, the words "believe,"
"expect," "anticipate," "estimate" and similar expressions are intended to
identify forward-looking statements. Such statements may include statements
regarding seeking business opportunities, payment of operating expenses, and the
like, and are subject to certain risks, uncertainties and assumptions which
could cause actual results to differ materially from projections or estimates
contained herein. Factors which could cause actual results to differ materially
include, among others, unanticipated delays or difficulties in location of a
suitable business acquisition candidate, unanticipated or unexpected costs and
expenses, competition and changes in market conditions, lack of adequate
management personnel and the like. Should one or more of these risks or
uncertainties materialize, or should underlying assumptions prove incorrect,
actual results may vary materially from those anticipated, estimated or
projected. The Company cautions again placing undue reliance on forward-looking
statements all of that speak only as of the date made.

 

 NOTE 4. Controls and Procedures.

 

The Company maintains a system of controls and procedures designed to provide
reasonable assurance as to the reliability of the financial statements and other
disclosures included in this report, as well as to safeguard assets from
unauthorized use or disposition. As of September 30, 2011, the Company's Chief
Executive Officer and principal financial officer has evaluated the
effectiveness of the design and operation of the Company's disclosure controls
and procedures. Based upon that evaluation, the Company's Chief Executive
Officer and principal financial officer concluded that the Company's disclosure
controls and procedures are effective. There have been no significant changes in
the Company's internal controls or in other factors which could significantly
affect internal controls subsequent to the date the Company carried out its
evaluation.

 

PART II -- OTHER INFORMATION

 

Item 1. Legal Proceedings.

 

The company may become involved in legal proceedings in the normal course of
business. The Company is unaware of any legal proceedings against it that would
materially affect its operations.

 

Item 2. Changes in Securities.

 

Not applicable.

 

Item 3. Defaults upon Senior Securities.

 

Not applicable.

Item 4. Submission of Matters to a Vote of Security Holders.

 

Not applicable.

 



18

 

 

 

Item 5. Other Information.

 

Not applicable.

 

Item 6. Exhibits and Reports

 

None

 

 

 

 SIGNATURES

 

The company caused this financial report to be signed on its behalf by the
undersigned, thereunto duly authorized.

 

 

Ludvik Holdings, Inc

(Company)

 

 

By:  /s/ Frank Kristan   Name:  Frank J. Kristan   Title: President          

 

Dated: September 30, 2011.

 



19

 

 

 Annex B

 

CERTIFICATE OF MERGER

Merging

LUDVIK HOLDINGS, INC

(a Delaware corporation)

into

REINSURANCE TECHNOLOGY LTD

(a Delaware corporation)

 

The undersigned corporation organized and existing under and by virtue of
Delaware Law does hereby certify that:

 

FIRST: The names and states of incorporation of the constituent corporations in
the Merger (as defined below) are Reinsurance Technology Ltd ("RSRN") and Ludvik
Holdings, Inc, a Delaware Corporation (“Ludvik), together the "Constituent
Corporations").

 

SECOND: The Agreement and Plan of Merger (the "Merger Agreement") dated as of
March 5, 2012 by and between RSRN and LUDVIK providing for the merger of RSRN
with and into LUDVIK (the "Merger"), has been adopted, approved, certified,
executed and acknowledged by RSRN and LUDVIK in accordance with the requirements
of Delaware Law, respectively.

 

THIRD: The name of the Surviving Corporation is "Ludvik Holdings, Inc.".

 

FOURTH: The Certificate of Incorporation of the Surviving Corporation shall be
its Certificate of Incorporation.

 

FIFTH: A copy of the Merger Agreement is on file at the principal place of
business of LUDVIK and will be furnished by the Surviving Corporation, on
request and without cost, to any stockholder of either Constituent Corporation.

 

SIXTH: The authorized capital stock of LUDVIK is Five Hundred Million
(500,000,000) common shares of par value $0.0001.

 

SEVENTH: The company shall issue additional shares for investment purposes that
are designated for the purpose of increasing shareholder value.

 

IN WITNESS WHEREOF, the undersigned corporation has caused this Certificate of
Merger to be executed by its duly authorized officer on this __ day of March,
2010.

 

Ludvik Holdings, Inc.

 

By:__________________________

Name:

Title:

 



20

 

 

 

Annex C

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT

 

 

LUDVIK HOLDINGS INC.

$405,000

 

SEVEN PERCENT (7%) CONVERTIBLE NOTE

DATED MARCH 31, 2012

 

 

THIS NOTE (the “Note”) is a duly authorized Convertible Note of LUDVIK HOLDINGS,
INC.., a DELAWARE corporation (the “Company”).

 

FOR VALUE RECEIVED, the Company promises to pay Resurgence Partners, LLC, the
sole shareholder of the Reinsurance Technology Ltd Series A Preferred Stock (the
“Holder”), the principal sum of $405,000 (the “Principal Amount”) or such lesser
principal amount following the conversion or conversions of this Note in
accordance with Paragraph 2 (the “Outstanding Principal Amount”) on March 31,
2013 (the “Maturity Date”), and to pay interest on the Outstanding Principal
Amount (“Interest”) in a lump sum on the Maturity Date, at the rate of seven
percent (7%) per Annum (the “Rate”) from the date of issuance.

 

Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly.  The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.

 

The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.

 

This Note, payable to Resurgence Partners, LLC, is secured by 4,050,000 shares
of the Company’s common stock and the company’s corporate guaranty of full
recourse to the assets of the Company. If the note holder elects not convert his
note to stock, the Company must meet its note obligation (a) in full in cash, or
(b) by buying back the 4,050,000 shares of its common stock pledged to note
holder as additional security for $.10 per share.

 

This Note is subject to the following additional provisions:

 

1.           All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).

 



21

 



 

2.           The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to at a price which is a 80% of the lowest trading price in the five days
prior to the day that the Holder requests conversion, unless otherwise modified
by mutual agreement between the Parties (the “Conversion Price”).  (The Common
stock into which the Note is converted shall be referred to in this agreement as
“Conversion Shares.”)  The Issuer will not be obligated to issue fractional
Conversion Shares.  For purpose of this section, the closing bid price of the
Common Stock shall be the closing bid price as reported by the Nasdaq Stock
Market, or the closing bid price in the over-the-counter market or, if the
Common Stock is listed on another stock market or exchange, the closing bid
price on such exchange as reported in the Wall Street Journal.  The Holder may
convert this Note into Common Stock by surrendering the Note to the Company,
with the form of conversion notice attached to the Note as Exhibit B, executed
by the Holder of the Note evidencing such Holder’s intention to convert the
Note.

 

The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by email to the Company, attn: Mr.
Frank Kristan, President.  The Holder will deliver this Note, together with
original executed copy of the Notice of Conversion, to the Company within three
(3) business days following the Conversion Date.  At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.

 

3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed.  This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company.  In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.

 

Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts.  Any warrants, options or other securities
convertible into stock of the Company issued before the date hereof shall rank
pari passu with the Note in all respects

 

4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein.  In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.

 

5.           If one or more of the “Events of Default” as described in the
Agreement shall occur, the Company agrees to pay all costs and expenses,
including reasonable attorney’s fees, which the Holder may incur in collecting
any amount due under, or enforcing any terms of, this Note.

 

6.           Prepayment.  At any time that the Note remains outstanding, upon
three business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 120% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest.  If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.

 

7.           The Company covenants that until all amounts due under this Note
are paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:

 



22

 

 

give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;

 

give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;

 

at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

 

8.           Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

  (i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

  (ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 

9.           If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.

 

10.           The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.           This Note shall be governed by and construed in accordance with
the internal laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.

 

 

 

LUDVIK HOLDINGS, INC.

 

 

By:__________________________________

Frank Kristan, President

 



23

 

 

Exhibit B.

 

NOTICE OF CONVERSION

 

 

The undersigned hereby elects to convert $________________ principal amount of
the Note (defined below) into Shares of Common Stock of LUDVIK HOLDINGS, INC., a
DELAWARE Corporation (the “Borrower”) according to the conditions of the
convertible Notes of the Borrower dated as of March 6, 2012 (the “Notes”), as of
the date written below. No fee will be charged to the Holder for any conversion,
except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ]The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker: ___________________________________________

 

Account Number: __________________________________________________

 

[ ]The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:

 

Name:

TAX #:

 

 

Date of Conversion:   Conversion Price:    Shares to Be Delivered:  

Remaining Principal Balance Due

After This Conversion:

  Signature

 

 

 

 

 

Print Name:  

 

 



24

 

 

 Annex D

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT

 

 

LUDVIK HOLDINGS INC.

$50,000

 

SEVEN PERCENT (7%) CONVERTIBLE NOTE

DATED MARCH 31, 2012

 

 

THIS NOTE (the “Note”) is a duly authorized Convertible Note of LUDVIK HOLDINGS,
INC.., a DELAWARE corporation (the “Company”).

 

FOR VALUE RECEIVED, the Company promises to pay the attached holders of
Reinsurance Technology Ltd Series B Preferred Stock (the “Holder(s)”), the
principal sum of $50,000 (the “Principal Amount”) or such lesser principal
amount following the conversion or conversions of this Note in accordance with
Paragraph 2 (the “Outstanding Principal Amount”) on March 31, 2013 (the
“Maturity Date”), and to pay interest on the Outstanding Principal Amount
(“Interest”) in a lump sum on the Maturity Date, at the rate of seven percent
(7%) per Annum (the “Rate”) from the date of issuance.

 

Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly.  The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.

 

The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.

 

This Note is subject to the following additional provisions:

 

1.           All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).

 

2.           The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to at a price which is a 80% of the lowest trading price in the five days
prior to the day that the Holder requests conversion, unless otherwise modified
by mutual agreement between the Parties (the “Conversion Price”).  (The Common
stock into which the Note is converted shall be referred to in this agreement as
“Conversion Shares.”) If the Issuer’s Common stock is chilled for deposit at DTC
and/or becomes chilled at any point while this Agreement remains outstanding, an
additional 8% discount will be attributed to the Conversion Price defined
hereof. The Issuer will not be obligated to issue fractional Conversion
Shares.  For purpose of this section, the closing bid price of the Common Stock
shall be the closing bid price as reported by the Nasdaq Stock Market, or the
closing bid price in the over-the-counter market or, if the Common Stock is
listed on another stock market or exchange, the closing bid price on such
exchange as reported in the Wall Street Journal.  The Holder may convert this
Note into Common Stock by surrendering the Note to the Company, with the form of
conversion notice attached to the Note as Exhibit B, executed by the Holder of
the Note evidencing such Holder’s intention to convert the Note.

 



25

 

 

The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by email to the Company, attn: Mr.
Frank Kristan, President.  The Holder will deliver this Note, together with
original executed copy of the Notice of Conversion, to the Company within three
(3) business days following the Conversion Date.  At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.

 

3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed.  This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company.  In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.

 

Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts.  Any warrants, options or other securities
convertible into stock of the Company issued before the date hereof shall rank
pari passu with the Note in all respects

 

4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein.  In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.

 

5.           If one or more of the “Events of Default” as described in the
Agreement shall occur, the Company agrees to pay all costs and expenses,
including reasonable attorney’s fees, which the Holder may incur in collecting
any amount due under, or enforcing any terms of, this Note.

 

6.           Prepayment.  At any time that the Note remains outstanding, upon
three business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 120% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest.  If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.

 

7.           The Company covenants that until all amounts due under this Note
are paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:

 

give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;

 



26

 

 

give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;

 

at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

 

8.           Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

  (i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

  (ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 

9.           If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.

 

10.           The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.           This Note shall be governed by and construed in accordance with
the internal laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.

 

 

 

 

LUDVIK HOLDINGS, INC.

 

 

By:__________________________________

Frank Kristan, President

 

 

 



27

 

 



Exhibit B.

 

NOTICE OF CONVERSION

 

 

The undersigned hereby elects to convert $________________ principal amount of
the Note (defined below) into Shares of Common Stock of LUDVIK HOLDINGS, INC., a
DELAWARE Corporation (the “Borrower”) according to the conditions of the
convertible Notes of the Borrower dated as of March 6, 2012 (the “Notes”), as of
the date written below. No fee will be charged to the Holder for any conversion,
except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ]The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker: ___________________________________________

 

Account Number: __________________________________________________

 

[ ]The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:

 

Name:

TAX #:

 

 

Date of Conversion:   Conversion Price:    Shares to Be Delivered:  

Remaining Principal Balance Due

After This Conversion:

  Signature

 

 

 

 

 

Print Name:  

 

 



28

 

 

 

 

REINSURANCE TECHNOLOGY LTD

 

SERIES B PREFERRED SHAREHOLDERS

 

 

 

 

 

 

 

29



 

 

 

 

